Citation Nr: 1019750	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  06-11 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a left 
shoulder dislocation and degenerative joint disease of the 
left shoulder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Jonathan W. Crisp, Esquire


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from February 1978 to 
November 1993, and from January 1996 to March 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.

In March 2009, the Veteran provided testimony at a video 
conference before the undersigned Veterans Law Judge.  A 
transcript of that hearing is associated with the claims 
folders.  

The Board notes that in a May 2009 decision, the Board denied 
the instant claim.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order dated in February 2010, the Court vacated the 
Board's May 2009 denial and remanded this matter to the Board 
for action consistent with the Court Order.  

In a statement to the Board on this matter dated April 15, 
2010, the Veteran's attorney indicated that the Veteran 
waived initial RO consideration of argument and accompanying 
evidence, and wanted his case adjudicated immediately rather 
than remanded.

The Board notes that, although the Veteran has multiple 
claims for VA benefits, this issue is the only one over which 
the Board currently has jurisdiction.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  During the period at issue, the Veteran's left shoulder 
disability has been manifested by limitation of motion; 
neither ankylosis of the scapulohumeral articulation nor 
fibrous union of the humerus has been present.  

2.  An exceptional disability picture is not shown; the 
available schedular evaluations for left shoulder disability 
contemplate the Veteran's level of disability and 
symptomatology.  


CONCLUSIONS OF LAW

The criteria for a  schedular disability rating in excess of 
30 percent for a left shoulder disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 
4.71a, Diagnostic Codes 5200-5202 (2009).

The criteria for referring this case to the Director of the 
VA Compensation and Pension Service for extra-schedular 
consideration have not been met.  38 C.F.R. § 3.321(b)(1) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an increased rating for left shoulder 
disability.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.



I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA, by letters mailed in November 2004 and March 2006.  
Although the March 2006 letter which provided information as 
to effective dates and disability ratings was mailed after 
the initial adjudication of the claim, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
receipt of all pertinent evidence, the originating agency 
readjudicated the Veteran's claim in August 2008.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

Consistent with the duty to assist, the Veteran has been 
afforded VA examinations and service treatment records and 
pertinent medical records have been obtained.  Neither the 
Veteran nor his attorney-representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  In the most recent 
correspondence pertaining to this claim, the Veteran, through 
his attorney, indicated he wanted his case decided without 
additional development and specifically stated he did not 
want the claim remanded to the RO or the Appeals Management 
Center (AMC).  

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.  

II.  Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient.  Above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2009).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2009).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Service connection was awarded for the Veteran's residuals of 
left shoulder dislocation in May 1994, and a noncompensable 
rating was assigned.  The claim for an increased rating was 
received at the RO in July 2004.  In an August 2008 decision, 
the RO awarded an increased rating to 30 percent for the left 
shoulder, effective from July 27, 2004, under 38 C.F.R. § 
4.71a, Diagnostic Code 5201.  The record reflects that the 
Veteran is right-handed; therefore, his left shoulder 
corresponds to the minor arm.  Diagnostic Code 5201 provides 
that a 20 percent disability rating is warranted for 
limitation of the minor arm at the shoulder level.  The 
maximum schedular disability rating of 30 percent is 
warranted for limitation of motion of the minor arm to 25 
degrees from the side.  

Under Diagnostic Code 5200, ankylosis of the scapulohumeral 
warrants a 40 percent rating if it is unfavorable ankylosis 
with abduction limited to 25 degrees from side.  

After carefully reviewing the evidence of record, the Board 
finds that a disability rating in excess of 30 percent is not 
warranted for the Veteran's left shoulder disability on any 
schedular basis.  

Multiple private treatment records reflect complaints of left 
shoulder pain and limitation of motion.  

At a November 2004 VA examination, there was no atrophy of 
the muscles of the left arm.  Full range of motion testing 
could not be accomplished because the Veteran complained of 
pain with movement.  Flexion of the left shoulder was 
measured to 60 degrees, extension was to 20 degrees and 
internal rotation could not be measured secondary to pain.  
Muscle strength was estimated to be good to normal.  Tinel's 
test was negative.  Acute exacerbations were reported.  No 
loss of coordination was noted.  Fatigue was subjective.  MRI 
reportedly showed rotator cuff tear of the left shoulder and 
Bankart lesion of the left shoulder.  

At a July 2008 VA examination, the Veteran reported constant 
left shoulder pain.  He noted weakness, fatigability, giving 
way and lack of endurance.  He took Ibuprofen for the pain at 
night.  Flare ups occurred daily, usually at night, and were 
an 8 out of 10 on a pain scale.  These were precipitated by 
increased activity with the left shoulder and relieved by 
rest and medication.  He used a brace or an Ace bandage.  He 
reported moderate additional limitation of motion with flare-
ups.  He reported ten dislocations that have required 
reduction by a physician.  He noted that he did not seek 
medical attention for less severe subluxations.  The Veteran 
reported he was working as a computer programmer and he 
experienced difficulty using the keyboard.  The examiner 
noted the combined effects of the left shoulder and 
peripheral neuropathy on occupational activities, as the 
Veteran was a computer programmer who was required to use a 
keyboard.  The examiner opined that the left shoulder 
disability had a moderate effect on occupational duties as 
flare-ups of the left arm could worsen difficulties the 
Veteran already had with peripheral neuropathy affecting left 
arm function.  It also affected his ability to dress and 
perform household chores.  

On examination, the left shoulder revealed painful motion, 
tenderness and abnormal movement.  Forward flexion was from 0 
to 123 degrees, with pain starting at 116 degrees.  Following 
repetitive movement, flexion was to 113 degrees, with the 
additional loss of range of motion due to pain.  Extension 
was from 0 to 12 degrees, with no additional loss due to pain 
after repetitive use.  Abduction was from 0 to 65 degrees, 
reduced to 58 degrees following repetitive use.  Internal 
rotation was from 0 to 55 degrees, reduced to 39 degrees with 
pain on repetitive use.  External rotation was from 0 to 39 
degrees, reduced to 34 degrees with pain on repetitive use.  

Left shoulder X-rays performed in July 2008 were normal with 
no fractures, dislocations, normal joint spaces and soft 
tissues, and no degenerative changes.  

The diagnoses included left shoulder dislocations, status 
post left shoulder injury and dislocation, recurrent left 
shoulder subluxation, status post left shoulder injury, left 
shoulder SLAP tear of the glenoid labrum, left shoulder 
anterior/inferior glenoid labrum irregularity, left shoulder 
Hill-Sachs deformity, left shoulder bursal surface 
supraspinatus tendon tear and left shoulder acromioclavicular 
degenerative joint disease.  

The report of a VA examination in November 2009 reveals 
continued complaints of pain described as 8 out of 10 during 
daily flare-ups.  He reported 15 shoulder dislocations since 
his last VA examination.  He also reported continued 
weakness, stiffness and lack of endurance.  He also reported 
that it was nearly impossible for him to perform his 
occupational duties with his left hand due to the left 
shoulder and neuropathy.  Physical examination revealed 
objective evidence of pain, instability, weakness, 
tenderness, abnormal movement and guarding.  Strength was 
4/5.  There was no evidence of ankylosis or inflammatory 
arthritis.  Active range of motion included forward flexion 0 
to 57 degrees, with pain from 43 degrees, abduction 0 to 63 
degrees with pain at 62 degrees, internal rotation from 0 to 
58 degrees with pain from 44 degrees, and external rotation 0 
to 44 degrees with pain from 32 degrees.  Left shoulder X-
rays were normal.  The examiner opined that the left shoulder 
disability was significantly worsening, and that the Veteran 
finds it nearly impossible to do most of his occupational 
activities because he cannot type with his left hand because 
of the left shoulder disability and left shoulder neuropathy.  
The Board notes that this examination was conducted without 
the examiner's review of the claims folder or medical 
records.

The Board acknowledges that the Veteran certainly has 
significant limitation of motion of the shoulder.  The 
limitation of motion most nearly approximates motion of the 
arm limited to 25 degrees from the side, considering flare-
ups as described.  This is consistent with the current 30 
percent rating, the maximum rating authorized for the minor 
arm under Diagnostic Code 5201.  It is clear from the medical 
evidence that the Veteran does not have unfavorable ankylosis 
of the scapulohumeral articulation, with abduction limited to 
25 degrees from the side.  Thus, a disability rating higher 
than 30 percent is not warranted under Diagnostic Code 5200.

The Board has considered whether there is any other schedular 
basis to assign a higher disability rating during the period 
in question, but has found none.  In particular, the Board 
notes that none of the evidence shows fibrous union of the 
humerus so a higher rating is not warranted under Diagnostic 
Code 5202.

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board has also considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
claim because the preponderance of the evidence is against 
the claim.

Finally, the Board has also considered whether this case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b).

The threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, which involves a comparison between the level of 
severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board acknowledges the Veteran's contentions that his 
left shoulder disability has greatly interfered with the 
performance of his job as a computer programmer.  The Board 
does not doubt that the Veteran's disability has impacted his 
ability to work.  The assigned rating of 30 percent reflects 
that the disability is productive of impairment in earning 
capacity.  The Board notes that the Veteran was recently 
awarded a total rating based on the combined effects of his 
multiple service-connected disabilities (TDIU) on his ability 
to work.  His left shoulder disability was noted to have a 
moderate effect on his occupational functioning by the July 
2008 examiner.  Although the more recent VA examination 
indicates worsening in that it is nearly impossible for the 
Veteran to keyboard due to neuropathy and the left shoulder 
disability, disability ratings are based on average 
industrial impairment rather than a particular individual's 
impairment.  In this case, the functional impairment of the 
Veteran's left shoulder is specifically contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from this 
disability would be in excess of that contemplated by the 
assigned rating.  In addition, the record reflects that the 
Veteran has not required frequent hospitalizations for the 
disability.

To the extent that the Veteran argues that limitations caused 
by his left shoulder disability negatively affect his ability 
to maintain performance levels at work, the Board agrees, but 
notes that when the RO or Board evaluates whether the 
criteria in the rating schedule adequately correspond to the 
symptomatology and severity of a claimant's disability, § 
3.321(b)(1) does not contemplate or require a calculation of 
the income that may not have been realized because of a 
service-connected disability.  Thun, 22 Vet. App. at 117.  
Rather, it requires an assessment of whether the veteran's 
schedular disability rating adequately contemplates the 
average impairment in earning capacity from the veteran's 
disability.  Id. at 116 (explaining that "given that the 
average impairment in earning capacity is the standard, 
within the current rating schedule, many veterans receiving 
benefits may experience a greater or lesser impairment of 
earning capacity than average as a result of their 
disability," but that "extraschedular consideration cannot be 
used to undo the approximate nature that results from the 
rating system based on average impairment of earning capacity 
authorized by Congress.").

In sum, the Board has determined that there are no unusual or 
exceptional factors in this case warranting the referral of 
the claim for extra-schedular consideration.



        (CONTINUED ON NEXT PAGE)


ORDER

An increased rating for residuals of a left shoulder 
dislocation and degenerative joint disease of the left 
shoulder is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


